UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6870



JIMMY D. COVINGTON,

                                              Petitioner - Appellant,

          versus


THEODIS BECK,

                                               Respondent - Appellee.



                               No. 02-6921



JIMMY D. COVINGTON,

                                              Petitioner - Appellant,

          versus


THEODIS BECK,

                                               Respondent - Appellee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.  James A. Beaty, Jr.,
District Judge. (CA-01-968-1)


Submitted:   August 29, 2002              Decided:   September 6, 2002
Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy D. Covington, Appellant Pro Se.       Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jimmy D. Covington seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2002).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.           Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeals   on   the

reasoning of the district court. Covington v. Beck, No. CA-01-968-

1 (M.D.N.C. filed May 20, 2002 & entered May 21, 2002; June 3,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED



                                   2